Citation Nr: 0946603	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  06-08 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for osteoarthritis, to 
include as due to exposure to ionizing radiation in service.

3.  Entitlement to service connection for ankylosing 
spondylitis, to include as due to exposure to ionizing 
radiation in service.

4.  Entitlement to service connection for Raynaud's syndrome, 
to include as due to exposure to ionizing radiation in 
service.

5.  Entitlement to service connection for giant cell 
arteritis, to include as due to exposure to ionizing 
radiation in service.


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1955 to 
November 1958.

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (the RO) 
in Wichita, Kansas.  

In April 2009, the Board requested an opinion from an 
Independent Medical Expert (IME) as to the claims of service 
connection for osteoarthritis, ankylosing spondylitis, 
Raynaud's syndrome, and giant cell arteritis, each including 
as due to exposure to ionizing radiation in service.  See. 
38 U.S.C.A. § 7109 (West 2002); 38 C.F.R. § 20.901 (2009).  
The opinion has been provided and associated with the 
Veteran's VA claims folder.

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the Veteran if further action on his part is required.

Matters not on appeal

In its April 2004 decision, the RO also denied entitlement to 
service connection for irititis, and for hypertension and 
atrial fibrillation.  The Veteran did not appeal those 
decisions.  Therefore, these issues are not in appellate 
status; they will be discussed no further herein.   

Representation

By letter dated October 30, 2009, the Veteran's 
representative, AMVETS, stated that the Veteran had requested 
that they no longer hold his power of attorney, and they were 
withdrawing their power of attorney.  The Veteran has not 
indicated that he wishes to be represented.  Rather, he has 
submitted additional evidence and argument directly to the 
Board.

REMAND

For reasons expressed immediately below, the Board finds that 
this case must be remanded for additional development.

Reasons for remand

New evidence submitted/no waiver

In response to the Board's July 2009 letter in which he was 
provided a copy of the IME opinion and given an opportunity 
to respond, the Veteran has submitted additional argument and 
evidence.  This material, which is many pages in length, 
appears to be "pertinent" to the issues on appeal.  See 
38 C.F.R. § 20.1304 (2009).  

There is no waiver of consideration of this evidence by the 
AOJ.  Indeed, the Veteran has made a specific request for a 
remand of the case to the AOJ for consideration of the new 
evidence.  The case therefore must be returned to the AOJ for 
readjudication.  See 38 C.F.R. §§ 19.31, 20.1304 (2009); also 
see Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003) [VA regulation 
allowing the Board to consider additional evidence without 
remanding case to the agency of original jurisdiction for 
initial consideration was invalid].  

SSA records

In May 2005, the Veteran filed a copy of a letter dated in 
June 1997 from the Social Security Administration notifying 
him the he had been awarded disability benefits.  Copies of 
the underlying records need to be obtained from the SSA.  See 
38 C.F.R. § 3.159(c)(2) (2009); see also Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992) [VA's duty to assist 
includes obtaining records from SSA and giving appropriate 
consideration and weight in determining whether to award or 
deny VA disability compensation benefits].  


VCAA notice

The Board also notes that the Veteran has not been provided 
complete VCAA notice which includes notice required by the 
case of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  This must be done.

 Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should send a VCAA notice letter 
to the Veteran which should contain 
notice if the manner in which disability 
ratings and effective dates are assigned 
for awards of disability benefits, as 
required by Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  VBA should request the SSA to provide 
copies of all records pertaining to the 
Veteran's application for SSA disability 
benefits.  Any materials obtained should 
be associated with the claims file. 

3.  After undertaking any other 
development deemed appropriate, VBA 
should consider the issues on appeal.  If 
the benefits sought are not granted, the 
Veteran should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


